United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Edison, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-338
Issued: April 10, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 3, 2014 appellant, through counsel, filed a timely appeal from the
August 5, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a recurrence of total
disability on or after January 23, 2012 due to her accepted work injuries.
FACTUAL HISTORY
OWCP accepted that on February 22, 2008 appellant, then a 59-year-old customer service
supervisor, sustained a neck sprain, aggravation of displacement of cervical intervertebral disc
without myelopathy, aggravation of degeneration of lumbar intervertebral disc, aggravation of
1

5 U.S.C. §§ 8101-8193.

brachial neuritis, and aggravation of lumbosacral neuritis/radiculitis due to a vehicular accident
at work. Her vehicle was struck from behind by another vehicle while she was stopping at a red
light. Appellant did not stop work at the time of the accident.2
Appellant received medical care for her February 22, 2008 injury from Dr. Nasser Ani, a
Board-certified orthopedic surgeon. In an April 8, 2010 report, Dr. Ani opined that the
February 22, 2008 injury aggravated her preexisting cervical herniation and radiculopathy and
caused a new disc bulge at C3-4. Appellant’s preexisting lumbar radiculopathy at L4-5 was also
aggravated by the accident and caused new disc bulges at L2-3 and L3-4. She stopped work on
August 10, 2010 and Dr. Ani later released her to work for four hours per day. Appellant
returned to work for four hours per day on December 13, 2010. Beginning August 10, 2010 she
received partial disability compensation on the daily rolls.
In a November 9, 2011 report, Dr. Jerome D. Rosman, a Board-certified orthopedic
surgeon serving as an OWCP referral physician, discussed appellant’s medical history and
reported findings of his October 26, 2011 examination. He stated that her work-related
conditions had healed sufficiently for her to return to work on a full-time basis with limitations
on lifting. Dr. Rosman noted that there were no acute signs of appellant’s injuries. He indicated
that the work-related aggravation of her neck and back conditions was permanent, but that it had
stabilized and reached maximum benefit from treatment.
Appellant stopped work on January 23, 2012. The record contains a January 23, 2012
report indicating that Dr. Darren Freeman, an attending osteopath, administered left L4 and
bilateral L5-S1 transforaminal epidural steroid injections on that date. Dr. Freeman stated,
“[Appellant] tolerated the procedure well and was discharged to the recovery room in stable
medical condition where [she] will recover from the intravenous conscious sedation and from the
procedure itself. [She] will be discharged home without any complications to follow up in my
office in 10 days.”
In a note dated January 23, 2012, Dr. Freeman indicated that appellant could remain out
of work until February 1, 2012. No explanation was given for this disability opinion. In a
January 30, 2012 report, Dr. Freeman stated that appellant had undergone the epidural injections
on January 23, 2012, but he did not indicate any disability from work. He examined her on
February 1, 2012 and indicated that she was unable to work from February 1 to 29, 2012.
Dr. Freeman did not mention any connection to the epidural injections or any other potential
cause for appellant’s disability.
On March 2, 2012 Dr. Freeman performed another epidural injection. He stated that
appellant tolerated the procedure well and that she was discharged home without complications.
A note signed by Dr. Freeman stated that she should remain out of work until March 31, 2012.
Dr. Ani examined appellant on March 12, 2012 and indicated that epidural injections should be
2

OWCP previously accepted that on October 21, 1998 appellant sustained a cervical sprain, postconcussion
syndrome, and left shoulder impingement due to a work-related vehicular accident on that date. The accident
occurred when the driver of another vehicle cut off her vehicle. The claim was initially developed under a different
claim file (xxxxxx096) but that file was later doubled into the file for appellant’s February 22, 2008 injury. The
medical records from the claim do not show that she received medical care for this injury after mid-2007.

2

tried before surgery was considered. He stated that the prior injections helped and opined that
she should remain off work until April 12, 2012.
By decision dated March 20, 2012, OWCP terminated appellant’s wage-loss
compensation based on the November 9, 2011 report of Dr. Rosman. It did not terminate her
medical benefits.3
On March 20, 2012 appellant filed a claim (Form CA-2a) alleging that she sustained a
recurrence of total disability on January 23, 2012 due to residuals of her work injuries.
On April 4, 2012 Dr. Ani indicated that appellant was unable to work. On May 18, 2012
he recommended another epidural injection which Dr. Freeman performed on May 21, 2012. On
May 31, 2012 Dr. Freeman reported that appellant had improved approximately 50 percent due
to the epidural injection. On June 13, 2012 Dr. Ani stated that she had improved 60 percent
since the epidural injection and released her to modified duty.
A hearing was held on July 12, 2012 with an OWCP hearing representative in connection
with the March 20, 2012 termination decision. Appellant testified that she stopped work on
January 23, 2012 because she sustained pain and loss of sensation when she was on her way to
an OWCP-directed examination with Dr. Rosman in October 2011. She stated that she stopped
her vehicle and took a stretch and that she then “lost all sensation and my left collapsed and I just
went down.” Appellant indicated that she managed to continue working until early 2012, noting
that she did not feel well after receiving steroid injections on January 23, 2012 from
Dr. Freeman.
In a September 27, 2012 decision, the hearing representative remanded the case to
OWCP for further development, including the production of an updated statement of accepted
facts which contained the details of appellant’s October 21, 1998 work injury. The records from
that injury were to be doubled into the record for the February 22, 2008 injury. OWCP was
directed to provide these documents to Dr. Rosman and to obtain a supplemental report
regarding work-related disability.
After carrying out these instructions, OWCP referred the case to Dr. Rosman for a
supplemental report. In a January 27, 2013 report, Dr. Rosman stated that appellant “is able to
and already has returned to work full time” with restrictions on lifting and carrying. He noted
that further treatment would be palliative and that epidural steroid injections and surgery were
not indicated or medically necessary. Dr. Rosman indicated that appellant’s complaints were not
inconsistent with the diagnostic testing, but that they were not supported by objective findings on
examination. He posited that the type of injury sustained by her in February 2008 typically
resolves in 12 to 16 weeks.
By decision dated February 7, 2013, OWCP denied appellant’s claim for recurrence of
total disability beginning January 23, 2012. It discussed Dr. Rosman’s supplemental report and
noted that she had not submitted medical evidence to support her claim. In an August 9, 2013
decision, an OWCP hearing representative instructed OWCP to request another supplemental
3

The record reflects that appellant received disability compensation on the daily rolls through December 6, 2011.

3

report from Dr. Rosman which specifically addressed whether appellant sustained a work-related
recurrence of total disability on or after January 23, 2012.
Dr. Rosman responded in a September 2, 2013 report, noting that he had reviewed the
relevant medical records and a statement of accepted facts. He commented that appellant did not
sustain a recurrence of total disability on or after January 23, 2012 and noted that her condition,
based on objective findings, had been stable and unchanged for years. Dr. Rosman stated:
“[Appellant] did not become disabled due to the epidural steroid injections she
received on January 23, March 2, and May 21, 2012. During epidural steroid
injection treatment physical activity is not significantly affected. If [appellant] is
active and capable of working, as I believe [that she] was, this activity would
continue throughout the epidural steroid injection treatment period.”
By decision dated December 3, 2013, OWCP found that appellant did not meet her
burden of proof to establish a recurrence of total disability on or after January 23, 2012 due to
her accepted work injuries.
Appellant requested a video hearing with an OWCP hearing representative. During the
May 20, 2014 hearing, appellant’s counsel asserted that her recurrence began on January 23,
2012 due to adverse effects of the first epidural steroid injections administered by Dr. Freeman.
Appellant submitted a January 20, 2014 report in which Dr. Ani stated that her accidents
in 1998 and 2008 were “both cause[s] of current condition.” Dr. Ani indicated that appellant had
herniated discs at C5-6 which required surgery and that “the need for surgery is related to the
workman’s comp[ensation] condition.” He stated:
“[Appellant’s] lower back condition is related to the workman’s comp[ensation].
[She] had epidural injection for the radiculopathy and disc herniation at L4 and
L5 which had helped. If the symptoms reoccur, [appellant] will need surgical
intervention.
[She] has not reached [maximum medical improvement].
[Appellant] is unable to work or drive long distances.”
By decision dated August 5, 2014, the hearing representative affirmed OWCP’s
December 3, 2013 decision denying appellant’s claim that she sustained a work-related
recurrence of total disability beginning January 23, 2012.
LEGAL PRECEDENT
When an employee, who is disabled from the job he or she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that he or she can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative, and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden the

4

employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.4
ANALYSIS
OWCP accepted that on October 21, 1998 appellant sustained a cervical sprain,
postconcussion syndrome, and left shoulder impingement due to a work-related vehicular
accident on that date. It also accepted that on February 22, 2008 she sustained a neck sprain,
aggravation of displacement of cervical intervertebral disc without myelopathy, aggravation of
degeneration of lumbar intervertebral disc, aggravation of brachial neuritis, and aggravation of
lumbosacral neuritis/radiculitis due to another vehicular accident at work.
Appellant stopped work on August 10, 2010 and then returned to part-time modified
work on December 13, 2010. She continued in the position until January 23, 2012. On
March 20, 2012 appellant filed a claim alleging that she sustained a recurrence of total disability
on January 23, 2012 due to residuals of her work injuries. She claimed alternately that she
stopped work due to experiencing a loss of sensation when she was driving to an
OWCP-required medical appointment on October 26, 2011 with Dr. Rosman, and due to the
effects of an epidural injection on January 23, 2012.
The Board notes that no physician has indicated that the reported loss of sensation on
October 26, 2011 was a cause of total disability beginning in January 2012. Appellant’s
physicians did not find appellant disabled as a result of the epidural injections, but rather
indicated that she did well after they were administered and had no complications. Dr. Freeman,
an attending osteopath, and Dr. Ani, an attending Board-certified orthopedic surgeon, indicated
that she should stay off work for periods after January 23, 2012, but they did not provide a
rationalized medical opinion supporting that the work stoppages were necessitated by effects of
her October 21, 1998 or February 22, 2008 work injury. Most of their disability opinions
consisted of brief comments delineating periods of disability without explanation for the
opinions. Dr. Freeman and Dr. Ani did not provide any clear explanation for finding that
appellant was not able, for any period after January 23, 2012, to perform the restricted duties she
had been performing for more than a year. Therefore, appellant did not show a change in the
nature and extent of her injury-related condition such that she could no longer perform this
restricted work, nor did she argue or show a change in the nature and extent of her light-duty job
requirements.5

4

S.F., 59 ECAB 525 (2008); Terry R. Hedman, 38 ECAB 222 (1986). 20 C.F.R. § 10.5(x) provides, “Recurrence
of disability means an inability to work after an employee has returned to work, caused by a spontaneous change in a
medical condition which had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness. This term also means an inability to work that takes place
when a light-duty assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons of misconduct,
nonperformance of job duties or a reduction-in-force), or when the physical requirements of such an assignment are
altered so that they exceed his or her established physical limitations.”
5

See id.

5

In a January 20, 2014 report, Dr. Ani stated that appellant’s accidents in 1998 and 2008
were “both cause[s] of current condition.” He indicated that she had herniated discs at C5-6,
which required surgery and that “the need for surgery is related to the workman’s
comp[ensation] condition.” Dr. Ani stated that appellant’s “lower back condition is related to the
workman’s comp[ensation].” He noted that she had epidural injection for the radiculopathy and
disc herniation at L4 and L5 “which had helped” and stated that she “is unable to work or drive
long distances.” Although Dr. Ani suggested that appellant had disability in January 2014 due to
the October 21, 1998 and February 23, 2012 work injuries, he did not provide any explanation
for this opinion. He did not describe the October 21, 1998 or February 23, 2012 work injury in
any detail or explain how either injury could have caused total disability on or after
January 23, 2012. With respect to the epidural steroid injections, Dr. Ani actually indicated that
they provided comfort, rather than caused disability.
Moreover, Dr. Rosman noted in a September 2, 2013 report that appellant did not sustain
a recurrence of total disability on or after January 23, 2012 and indicated that her condition,
based on objective findings, had been stable and unchanged for years. He specifically stated that
she did not become disabled due to the epidural steroid injections she received on January 23,
March 2, and May 21, 2012.
For these reasons, appellant did not establish a work-related recurrence of total disability
on or after January 23, 2012.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a recurrence
of total disability on or after January 23, 2012 due to her accepted work injuries.

6

ORDER
IT IS HEREBY ORDERED THAT the August 5, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 10, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

